Affirmed and Memorandum Opinion filed June 21, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00179-CV

                          ELAINE HASSAN, Appellant
                                         V.
                          TAMER HASSAN, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-05064

                  MEMORANDUM OPINION
      Appellant Elaine Hassan appeals the trial court’s denial of her application for
a protective order. For the reasons below, we affirm.

                                  BACKGROUND

      Elaine filed an application for a protective order against appellee Tamer
Hassan. Elaine included with her application an affidavit detailing several incidents
of violence that she alleges occurred during her relationship with Tamer.
      Elaine’s affidavit asserts that Tamer “physically and emotionally abused [her]
throughout the years of [their] marriage.” Elaine asserts that the abuse began
approximately six months after she married Tamer in December 2006. Elaine’s
affidavit enumerates several specific incidents of abuse; the descriptions of these
incidents include physical and verbal abuse as well as threats of future violence.
Elaine’s affidavit also states that Tamer physically abused her while she was
pregnant.

      The parties proceeded to a bench trial on February 6, 2017. Elaine testified at
trial regarding the incidents included in her affidavit. The trial court admitted as an
exhibit a photograph of Elaine taken in April 2016; Elaine is pictured wearing a neck
brace and has three visible bruises on her right arm.

      Elaine testified that Tamer had visited her twice in the three weeks preceding
trial. Elaine stated that Tamer did not threaten her with violence during these visits.

      On cross-examination, Elaine acknowledged that she and Tamer were married
twice. Elaine stated that she and Tamer were married in 2005 and divorced in
November 2006. Elaine testified that she and Tamer were “common-law married”
in December 2006 and “legally” married in 2008.

      In response to questioning, Elaine acknowledged that “[a]t any point [she’s]
free to go where [she] want[s] when [she] want[s] during the day.” Elaine also stated
that she never reported Tamer’s abuse to the police. Elaine testified that she and
Tamer currently live about 12-13 miles apart from each other.

      Elaine responded “yes” when asked if she was “still afraid of family violence
from [Tamer] today?” When asked why she was afraid, Elaine stated “I don’t know.
I always go back.”

      Elaine rested her case and counsel for Tamer moved for a directed verdict on

                                          2
the grounds that Elaine “has not proved . . . that [Tamer] is, in fact, a threat of future
violence, nor is conclusive as to any specific incidents of violence.” The trial court
stated that it did “find that the evidence of family violence has been presented” but
did not “have any basis for future” violence. The trial court granted Tamer’s motion
for a directed verdict.

      The trial court signed its “Order Denying Application for Protective Order”
on February 6, 2017. Elaine timely appealed.

                                STANDARD OF REVIEW

      Elaine asserts on appeal that the trial court “erred in granting the motion for
directed verdict” because she “provided more than a mere scintilla of probative
evidence for each element necessary to receive a protective order.”              Elaine’s
argument incorporates the standard of review for a directed verdict.

      “When a defendant moves for a directed verdict in a bench trial, it is actually
requesting that the trial court render judgment because there is no jury to direct.”
Sanchez v. Marine Sports, Inc., No. 14-03-00962-CV, 2005 WL 3369506, at *1
(Tex. App.—Houston [14th Dist.] Dec. 13, 2005, no pet.) (mem. op.); see also
Grounds v. Tolar Indep. Sch. Dist., 856 S.W.2d 417, 422 n.4 (Tex. 1993) (Gonzalez,
J., concurring). This distinction is important because we review a judgment pursuant
to a motion for judgment differently than a directed or instructed verdict. Qantel
Bus. Sys., Inc. v. Custom Controls Co., 761 S.W.2d 302, 303-04 (Tex. 1988). We
construe Tamer’s motion for directed verdict as a motion for judgment. See In re
A.G., 531 S.W.3d 329, 335 n.6 (Tex. App.—Houston [14th Dist.] Sept. 12, 2017, no
pet.) (“Although counsel referred to his motion as a ‘motion for directed verdict,’ it
was effectively a ‘motion for judgment,’ which is the proper description for such a
motion in a bench trial.”); Onwudiegwu v. Dominguez, No. 14-14-00249-CV, 2015
WL 4366213, at *5 (Tex. App.—Houston [14th Dist.] July 16, 2015, no pet.) (mem.
                                            3
op.) (“Because a defendant in a nonjury trial makes a motion for judgment rather
than a motion for directed verdict, we construe this as a motion for judgment.”).

      Elaine’s legal sufficiency argument therefore challenges the trial court’s order
granting Tamer’s motion for judgment. When conducting a legal sufficiency review,
we consider the evidence in the light most favorable to the appealed order and
indulge every reasonable inference that supports it. City of Keller v. Wilson, 168
S.W.3d 802, 822 (Tex. 2005); Ford v. Harbour, No. 14-07-00832-CV, 2009 WL
679672, at *2 (Tex. App.—Houston [14th Dist.] March 17, 2009, no pet.) (mem.
op.). Evidence is legally sufficient if it would enable reasonable and fair-minded
people to reach the decision under review. Keller, 168 S.W.3d at 827. We credit
favorable evidence if a reasonable fact-finder could and disregard contrary evidence
unless a reasonable fact-finder could not. Id. The trier of fact is the sole judge of a
witness’s credibility and the weight to be given to a witness’s testimony. Id. at 819;
Teel v. Shifflett, 309 S.W.3d 597, 603 (Tex. App.—Houston [14th Dist.] 2010, pet.
denied).

      When a party challenges the legal sufficiency of an adverse finding on an issue
on which she had the burden of proof, she must “demonstrate on appeal that the
evidence establishes, as a matter of law, all vital facts in support of the issue.” Dow
Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (per curiam).

                                      ANALYSIS

      Because the evidence does not establish as a matter of law that family violence
was likely to occur in the future, we overrule Elaine’s sole issue on appeal.

      An applicant seeking a protective order must prove that family violence
(1) had occurred, and (2) is likely to occur in the future. Tex. Fam. Code Ann.
§ 85.001 (Vernon 2014). After the hearing on Elaine’s application for a protective


                                          4
order, the trial court concluded that it did “find that the evidence of family violence
has been presented” but found that it did not “have any basis for future” violence.

      Evidence showing that a person has engaged in abusive conduct in the past
permits an inference that the person will continue violent behavior in the future. See
In re Epperson, 213 S.W.3d 541, 543 (Tex. App.—Texarkana 2007, no pet.). This
inference, however, is not mandatory, and the trial court is not required to find “that
a person will continue violent behavior in the future because of past violence.”
Gonzalez v. Galvan, No. 13-08-488-CV, 2009 WL 1089472, at *2 (Tex. App.—
Corpus Christi April 23, 2009, no pet.) (mem. op.).

      Here, Elaine’s affidavit and her testimony at trial detailed several incidents of
family violence that occurred during her relationship with Tamer. The descriptions
of these incidents included both physical and verbal abuse, as well as threats of future
violence. A photograph admitted as an exhibit shows Elaine wearing a neck brace;
bruises also are visible on Elaine’s right arm. Although this evidence shows that
family violence had occurred, it alone is not sufficient to prove as a matter of law
that Tamer would engage in family violence in the future. See In re Epperson, 213
S.W.3d at 543; see also Gonzalez, 2009 WL 1089472, at *2.

      Moreover, Elaine’s testimony on cross-examination, considered in the light
most favorable to the trial court’s order, supports the trial court’s conclusion that
Tamer was not likely to engage in family violence in the future. Elaine testified that
Tamer had visited her twice in the three weeks preceding trial and did not threaten
her with violence during these visits. Elaine stated that she and Tamer currently live
about 12-13 miles apart from each other. Elaine also acknowledged that “[a]t any
point [she’s] free to go where [she] want[s] when [she] want[s] during the day.” This
evidence would enable reasonable and fair-minded people to conclude that Tamer
did not pose a threat to Elaine of future family violence.

                                           5
      Although Elaine testified that she was still afraid of Tamer, the trial court was
“the sole judge of [Elaine’s] credibility and the weight to be given to [her]
testimony.” See Keller, 168 S.W.3d at 827. We defer to the trial court’s balancing
of this testimony against the other evidence presented at trial.

          We conclude that the evidence does not prove as a matter of law that Tamer
would engage in family violence in the future. We overrule Elaine’s sole issue on
appeal.

                                    CONCLUSION

      We affirm the trial court’s February 6, 2017 “Order Denying Application for
Protective Order.”



                                        /s/       William J. Boyce
                                                  Justice


Panel consists of Justices Boyce, Jamison, and Brown.




                                              6